                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                                )
RAMSEY SOLUTIONS,                                         )
a Tennessee Limited Liability Company,                    )
                                                          )
        Plaintiff,                                        )
                                                          )     Case No. 3:20-cv-00641
v.                                                        )     Judge Aleta A. Trauger
                                                          )
MARRIOTT HOTEL SERVICES, INC.,                            )     JURY DEMAND
a Delaware Corporation;                                   )
                                                          )
        Defendant.                                        )
                                                          )
MARRIOTT HOTEL SERVICES, INC.,                            )
a Delaware Corporation,                                   )
                                                          )
        Counter-Plaintiff,                                )
                                                          )
v.                                                        )
                                                          )
THE LAMPO GROUP, LLC d/b/a                                )
RAMSEY SOLUTIONS,                                         )
a Tennessee Limited Liability Company,                    )
                                                          )
      Counter-Defendant.                                  )
____________________________________________/

           ORDER GRANTING JOINT MOTION TO MODIFY CERTAIN
      SCHEDULING DEADLINES IN THE INITIAL CASE MANAGEMENT ORDER

        THIS CAUSE came on the parties Joint Motion to Modify Certain Scheduling Deadlines

in the Initial Case Management Order issued on October 19, 2020 [Dkt. 31] (the “Scheduling

Order”), and, after otherwise being duly advised in the premises, it is:

        ORDERED AND ADJUDGED:

            1.   The Motion is GRANTED.

            2. The following deadlines in the Scheduling Order are modified as follows:




     Case 3:20-cv-00641 Document 42-1 Filed 04/07/21 Page 1 of 2 PageID #: 494
                  a. Dispositive Motions: Deadline to file dispositive motions is now October

                      8, 2021;

                  b. Fact Discovery: Deadline to complete all written discovery and depose all

                      fact and expert witnesses is now September 3, 2021;

                  c. Expert Deadlines: Deadlines to identify and disclose all expert witnesses

                      and reports are now:

                           i. May 24, 2021 for the party who bears the burden of proof on an

                              issue for which expert testimony is offered; and

                          ii. July 23, 2021 for the party who does not bear the burden of proof

                              on an issue for which expert testimony is offered.

       DONE AND ORDERED this ___ day of April, 2021, in Chambers in the United States

District Court for the Middle District of Tennessee, Nashville Division.



                                                    __________________________________
                                                    Aleta A. Trauger
                                                    United States District Court Judge




                                     2
   Case 3:20-cv-00641 Document 42-1 Filed 04/07/21 Page 2 of 2 PageID #: 495
